 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCapitol Records, Inc. and United Steelworkers ofAmerica, AFL-CIO, CLC and Donna J. Evans.1Cases 5-CA-7505, 5-CA-7819, 5-RC-9624, and5-CA-8016September 21, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn March 14, 1977, Administrative Law JudgeRalph Winkler issued the attached Decision in thisproceeding. Thereafter, Respondent and the GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.We agree with the Administrative Law Judge'sconclusions that Respondent violated Section 8(a)(1)of the Act by virtue of its actions in coercivelyinterrogating employees concerning union matters;threatening plant shutdown and removal for unionreasons; threatening discharge, wage loss, and othereconomic reprisals for union activities; advisingemployees they would fare better without a union;disparately applying and changing no-solicitationand no-distribution rules on the basis of unionconsiderations; conveying the impression of surveil-lance of union activities; soliciting employees todisclose their union sentiments; distributing andotherwise making antiunion buttons available toemployees; confiscating union literature; tellingemployees that it would reject all union proposalsshould employees select the Union as their bargain-ing representative; and withdrawing preshift cafete-ria privileges from employees for union consider-ations.We also agree with the Administrative Law Judge'sconclusion that Respondent violated Section 8(aX)(l)and (3) of the Act by virtue of its actions indischarging Herbert Moreland and by discriminato-I Although appearing as John J. Evans in the Administrative LawJudge's Decision, the correct name of the Charging Party is Donna J. Evans.2 We find no merit in Respondent's allegations of bias on the part of theAdministrative Law Judge. There is no basis for finding that bias orpartiality existed merely because the Administrative Law Judge resolvedimportant factual conflicts in favor of General Counsel's witnesses. As theSupreme Court has stated, "[t lotal rejection of an opposed view cannot ofitself impugn the integrity or competence of a trier of fact." N.LR.B. v.232 NLRB No. 31rily imposing parking lot and telephone restrictionson Betsy Sager.However, General Counsel has filed exceptions tothe failure of the Administrative Law Judge to findthat Respondent's actions in discharging CraigSutton on January 6, 1976, and in reprimanding himon December 22, 1975, were violative of Section8(aX3) and (1) of the Act, which for the reasonshereafter expressed we find meritorious.In reviewing the Administrative Law Judge'sconclusions with respect to Sutton, we initially notethat no problems concerning his credibility findingsare involved since we base our conclusions on thefacts as he found them. Thus he found, based on therecord, that Sutton was actively engaged in promot-ing the Union by August 19753 and that Respondentwas aware of his union activities by at least "someunspecified time before Christmas of 1975." In thisregard, the record clearly shows through Sutton'suncontested testimony that Supervisor Morrisonknew of his union activity by October 21.The record also shows, and the Administrative LawJudge found, that Sutton was discharged at a timewhen he was openly soliciting for the Union andwithin 3 weeks of being subpenaed to give testimonyunder the Act. Furthermore, the Administrative LawJudge's other findings of unlawful conduct byRespondent, which he characterizes as gross andsubstantial violations of the Act, provide the contextof animus in which Respondent's actions with regardto Sutton must be judged.The General Counsel having therefore establisheda primafacie case, there remains only the question ofthe validity of Respondent's justifications for theDecember 22 reprimand of Sutton and his subse-quent discharge shortly thereafter. The GeneralCounsel contends, contrary to the AdministrativeLaw Judge's conclusion about which he himselfexpressed doubt, that, based on the entire record,Respondent's purported reasons for taking theseactions against Sutton are clearly pretextual inas-much as they are not substantiated by the facts asfound herein and are, moreover, patently implausibleunder any circumstances. We agree.Without reciting in full the details surrounding theincidents which occurred on December 18 and 19and which served as a basis for Sutton's December22 reprimand, and acknowledging, as did Sutton,that he had received a number of previous repri-Pittsburgh Steamship Company, 337 U.S. 656. 659 (1949). Moreover, it is theBoard's established policy not to overrule an Administrative Law Judge'sresolutions with respect to credibility unless the clear preponderance of allthe relevant evidence convinces us that the resolutions are incorrect.Standard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd, 188 F.2d 362(C.A. 3, 1951). We have carefully examined the record and find no basis forreversing his findings.3 All dates are in 1975 unless otherwise indicated.228 CAPITOL RECORDS, INC.mands during his employment with Respondentconcerning the quality of his work as well as hisgeneral deportment on the job, nonetheless we areconstrained to point out that the details of theDecember 19 incident, upon which Respondent reliesto justify Sutton's subsequent discharge, show it to bepatently pretextual. The Administrative Law Judgemerely describes this incident as Sutton's allegedlylying with respect to an investigation Respondentmade concerning damage done to a chair in the plantwhile Sutton was working, but finds that there wasno evidence that Sutton actually lied.In fact, what occurred, according to Sutton'sundenied testimony, was that, pursuant to a noticeposted by Respondent seeking any informationconcerning the damage and an inquiry from Supervi-sor Loy, Sutton volunteered that he could place thetime that the damage occurred between 4:30 and 5p.m. on the day in question because he had sat in theundamaged chair at approximately 4:30 p.m. butlater at 5 p.m. he noticed it had been cut. He alsoinformed management that there were only fourother employees in the area at the time. Shortlythereafter, Sutton was again summoned to Supervi-sor Loy's office along with the four employees he hadnamed as in the area at the time, and was asked toidentify which of the four had cut the chair. Suttonanswered that he did not know. Loy then accusedhim of lying and trying to get people in trouble. Loycalled Sutton a "damn liar" and threatened that if heheard anything else on Sutton his "ass would be outthe door."Thus it is clear from the record that not only wasthere no basis for accusing Sutton of lying concern-ing this incident but also he had actually volunteeredpotentially helpful information in response to Re-spondent's request. The conclusion is thereforeinevitable that Respondent was, in effect, setting thestage for its subsequent discharge action by manufac-turing a record of Sutton as a liar. When SupervisorMorrison gave Sutton the written reprimand onDecember 22, he refused to explain how Sutton'sactions could be construed as lying. He also,unprompted by any mention of the subject bySutton, referred to the probable later review of theincident by the Board. These facts indicate thepremeditated and pretextual nature of Respondent'sactions.With respect to the discharge incident of January 6,1976, while the Administrative Law Judge sets outthe pertinent facts in some detail in his Decision, hefails to draw any unfavorable inferences from thewholly implausible and unsupported reason given byRespondent for the discharge (i.e., lying). He also'In view of our recent decision in Florida Steel Corporation, 231 NLRB651 (1977), in which we increased the interest rate on backpay and otherfails to draw any inference from the failure ofRespondent even to attempt to justify its actions toSutton or to allow him to explain his response. Thusthe record shows that, when Morrison called Suttoninto his office and asked him if he was showingprinted literature out on the line, Sutton answered"no" and Morrison told him he was fired. WhenSutton asked why, Morrison only stated, "For lyingto me," and refused to allow Sutton to explain thecircumstances. We also note that the testimony ofRon Athey, the only witness for Respondent whotestified concerning this incident, adds nothing insupport of Respondent's claimed justification fordischarging Sutton, nor does his testimony contradictSutton's as to the occurrences of January 6.We find, therefore, that Respondent's claimedjustification for disciplining Sutton on December 22and discharging him on January 6 is totally unsub-stantiated and we further find that Respondent's truemotivation was to rid itself of its main unionadherent and to retaliate against him because he gavetestimony under the Act, in violation of Section8(a)(1), (3), and (4) of the Act.Accordingly, we shall order that Respondent offerCraig Sutton immediate and full reinstatement to hisformer job or, if that job no longer exists, to asubstantially equivalent position, without prejudiceto his seniority or other rights and privileges, andmake him whole by payment of a sum equal to thatwhich he normally would have earned from the dateof discrimination to the date of offer of reinstate-ment, less his net earnings during that period. Theformula for computing the backpay provided hereshall be that set forth in the section of theAdministrative Law Judge's Decision entitled "TheRemedy," as modified.4We shall also order Respon-dent to expunge any record of Sutton's December 22reprimand.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Capitol Records, Inc., Kernstown, Virginia, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, asherein modified:1. Substitute the following for paragraph 2(a):"(a) Offer reinstatement to Herbert Moreland andCraig Sutton to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,monetary awards, the interest to be applied to this formula shall be at 7percent per annum as provided in that Decision.229 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout prejudice to their seniority or other rightsand privileges, and make them whole as set forth in'The Remedy' section above, for any loss of earningssuffered as a result of the discrimination againstthem."2. Insert the following as paragraph 2(b) andreletter the existing paragraphs accordingly:"(b) Expunge from all records kept any and allreferences to the written reprimand given to CraigSutton on December 22, 1976."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate employees concern-ing their union membership and activities.WE WILL NOT get together with employees orsolicit employees to get together with us to opposethe Steelworkers.WE WILL NOT engage or create the impressionof engaging in surveillance of your union activi-ties.WE WILL NOT prohibit employees from retain-ing union literature in working areas and wE WILLNOT confiscate such materials.WE WILL NOT distribute or make available toour employees any antiunion buttons or other likeinsignia.WE WILL NOT impose restrictions on employeesas to use of telephone and conversations in ourparking lot in order to discourage activities onbehalf of the Steelworkers.WE WILL NOT for discriminatory reasonswithdraw from employees the privilege of enter-ing the plant and going to the cafeteria less than1-1/4 hours before their shift begins.WE WILL NOT tell employees that we wouldreject all Steelworkers contract proposals if itshould win an election.WE WILL NOT advise employees they would getbetter wages without a union.WE WILL NOT prohibit union solicitation anddistribution in working areas and during workingtime if we permit such activity for other purposes.WE WILL NOT prohibit union solicitation ordistribution in nonworking areas and WE WILLNOT prohibit union solicitation during nonwork-ing time.WE WILL NOT threaten to shut down or movefor union reasons.WE WILL NOT single out volunteer organizers ofthe Steelworkers or other employees supportingthe Steelworkers by threats of discipline or otherreprisals in order to discourage membership andother activities in the Steelworkers.WE WILL NOT discharge, threaten to discharge,or take any other discriminatory action againstemployees for joining or assisting the Steelwork-ers.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, to formlabor organizations, to join or assist UnitedSteelworkers of America, AFL-CIO, CLC, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing, orto engage in concerted activities for the purposeof collective bargaining or other mutual aid orprotection, or to refrain from any or all suchactivities. All our employees are free to become orremain members of this Union, or any other labororganization.WE WILL offer to reinstate Herbert Morelandand Craig Sutton to their former jobs or, if thoseno longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or otherrights and privileges, and WE WILL make themwhole for any loss of earnings since theirdischarge, with interest at 7 percent per annum.WE WILL permit the Steelworkers to use plantbulletin boards for union notices.WE WILL expunge from all records any and allreferences to the written reprimand given to CraigSutton on December 22, 1975.CAPITOL RECORDS, INC.DECISIONSTATEMENT OF THE CASERALPH WINKLER, Administrative Law Judge: Hearing inthis consolidated matter was held in Berryville andWinchester, Virginia, beginning on August 9, 1976, andclosing on September 21, 1976. The unfair labor practicesportion of this case was initiated by charges filed by theUnion and by John J. Evans (an individual), upon whichthe General Counsel issued complaints on November 14,1975, and on April 13 and July 23, 1976, alleging violationsof Section 8(a)(1), (3), and (4) of the National LaborRelations Act, as amended. Respondent filed answersdenying the violations alleged.The representation phase of this proceeding is based on apetition filed by the Union on March 1, 1976. A consentelection was conducted on May 20, 1976, in which ofapproximately 700 eligible voters 316 voted for the Unionand 346 voted against the Union and 5 ballots werechallenged. The Union filed timely objections on May 27,1976, to conduct affecting the election, and it later230 CAPITOL RECORDS, INC.withdrew some of these objections. In view of the similarityof the remaining objections and certain of the allegedunfair labor practices, the Regional Director directed aconsolidated hearing in these representation and complaintcases.Upon the entire record, including my observation of thedemeanor of witnesses I and upon consideration of briefs, Imake the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENT (EMPLOYER)Respondent is a Delaware corporation with a facility inKernstown, Virginia, where it produces phonographrecords and tapes. I find, as the parties agree, thatRespondent meets the Board's jurisdictional standards andthat it is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO, CLC (here-in called the Union), is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICES ANDREPRESENTATION MATTERSA. IntroductionThe Union began organizing employees at Respondent'sWinchester plant in or about June 1975, and, as statedabove, it subsequently filed a representation petition uponwhich an election was held on May 20, 1976. In the firstcomplaint issued in Case 5-CA-7505 in November 1975,the General Counsel alleged that Respondent had discrimi-natorily discharged Herbert Moreland in August 1975 andhad also engaged in other specified conduct violative ofSection 8(a)(1) of the Act. On January 6, 1976, theRegional Director approved an informal settlement agree-ment executed by the parties to that case. The settlementagreement contained a "non-admission" clause and pro-vided that Respondent would pay $1,600 to Moreland tomake him whole for wages lost as a result of his discharge.Respondent further agreed, inter alia, that it would notengage in or create the impression of surveillance of itsemployees, would not enforce rules prohibiting employeesfrom soliciting in nonwork areas during nonwork hours,would not threaten to discharge employees for engaging inlawful union activities, and would not in any mannerinterfere with, restrain, or coerce employees for activitieson behalf of the Union.The Union filed a charge in Case 5-CA-7819 in March1976 alleging in substance that Respondent continued toengage in specified violations of the Act after havingentered into the January 1976 settlement agreement. Uponan investigation of the new allegations, the RegionalDirector withdrew his approval of the settlement agree-I have considered the testimony and appraised the demeanor of allwitnesses whether or not specifically mentioned here. And in someinstances, I shall not set out evidence which is cumulative as to evidence ofsimilar violations found.ment in Case 5-CA-7505 and issued a consolidatedcomplaint containing matters alleged in the originalcomplaint (Case 5-CA-7505) as well as subsequent matterscharged in Case 5-CA-7819. The third complaint (Case 5-CA-8016) alleged further violations also purportedlyoccurring since the January 1976 settlement.Respondent is opposed to the unionization of itsemployees, as it is entitled to be, and it is also entitled tocommunicate such opposition to its employees. However, itmay not implement such opposition by interfering with,restraining, or coercing employees, and the record prepon-derantly establishes that Respondent did embark on acourse of such illegal conduct. While, as will be discussed,Respondent's unlawful conduct began at the outset of theunion campaign in or about June 1975, I shall first set outcertain incidents in the spring of 1976 which, I believe, givethe flavor of this case.It is recalled that the Union filed a representationpetition on March 1, 1976, and that an election was held onMay 20, 1976. On March 4, 1976, under the signature ofPlant Manager H. Lee Simpson, Respondent sent a letterto all employees. This letter informed employees of theUnion's petition and stated, "It is Capitol's position that itdoes not want the Steelworkers -or any union -jammedbetween you and Capitol. We have all done better withoutany union and Capitol will take all legal steps to keep theSteelworkers out." The letter then continued, in part, "Inthe meantime, any person who is for Capitol and againstthe Steelworkers please give your name to Rick Pulley ormyself. We will then get together and encourage everyoneto vote NO and keep the Steelworkers out." Pulley isRespondent's Personnel Director, "in charge of all thepersonnel files and the hiring of employees."The representation case hearing was scheduled forMarch 26, 1976. On March 19, 1976, the Union sent a letterto Respondent requesting that certain named employees2be released from work on March 26 to assist the Union atthat hearing. By letter signed by Pulley on April 5, 1976,Respondent advised each of the aforenamed employees asfollows:Dear -,Now that you have been officially named as part ofthe Steelworkers in-plant organizing committee, thereare a few important points you should know. I amwriting them to you so that there will be no misunder-standing.(1) As an in-plant organizer, you will not be allowedany special or additional privileges not already grantedeach employee.(2) You will also be expected to conduct yourself in amanner which has been previously spelled out in yourhandbook.(3) Under no circumstances will you be allowed tocampaign for, distribute for, or solicit for the Steel-workers on your working time or the working time ofother employees.2 Mabel Wetzel. Freda Sloat, Betsy Sager. Brenda Lloyd, Wilma Brill,Dale Wilt, John Sine, Geneva 0. Penwell, and Evelyn C. Prather. TheUnion made a separate request as to Angela Robertson.231 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAny infraction of the above rules or any rulescurrently in policy (employee handbook) will begrounds for disciplinary action leading up to andincluding discharge.Pulley did not, in like manner, warn any employees whomhe admittedly knew to be supporting the company inopposing the Union.In a speech to all employees in early April 1976, PlantManager Simpson stated in part as follows:We are convinced that a direct relationship betweena company and its employees serves the best interests ofboth -and that the Steelworkers would undermine therelationship and build a barrier between Capitol andyou. In the end, it usually brings friction and dissensionand serious trouble for all concerned.A case in point, of course, is the former Capitol Plantat Scranton, Pennsylvania. I worked there. The employ-ees were represented by a union. To make a long storyshort, the employees were pulled out on strike in 1973and, among other things, there is no Capitol Plant nowlocated in Scranton.If the Steelworkers were to get into Capitol, whatcould they force Capitol to do???The answer is -nothing that Capitol considers to beunreasonable or impracticable. The Steelworkers obvi-ously will try to pressure Capitol by pulling you out onstrike. I hope you clearly understand, however, thatCapitol has no intention whatever of giving in to anysort of strike pressure here.In saying this I do not mean to sound harsh orabrupt. I think it is fair and right -and also important-that everybody should understand this clearly -while there is still time and before anyone goes downthe wrong road -believing that the Steelworkers cando things which they definitely cannot do.Several weeks before the May 20, 1976, election,Respondent distributed to its employees a pamphletentitled "Fact and Fiction," containing questions andanswers, among which was the following:Q. Why does the company oppose this union?A. The company does not think you need unions toget good pay, benefits, and other advantages. All of thethings you now have with the company were obtainedwithout unions. We don't need unions to tell us whatyou want. Tell us yourselves and save the dues money.A week or two before the May 20 election, Respondentalso distributed to each of its more than 200 tapeemployees a four-page document it had received from anorganization inviting Respondent's interest in locating inMexico. The letter stated that many U.S. firms havediscovered the financial advantages of operating in the"Mexicali Border Program," including the fact thatMexicali offers the "cream of a vast labor force ... whooften achieve 30 percent higher productivity than theirUnited States counterparts ... [and] who work a 48 hourweek ... [and] whom you pay less than $13,00 Dlls. U.S.cy. per day, including fringe benefits." Attachments to theletter contained an analysis of a regional minimum salaryof $3,761.10 per year, including fringes allowed underMexican labor law. Also attached to the letter was a list ofU.S. industries operating in Mexico, including a namedcompetitor of Respondent in the manufacture of tapecassettes. Plant Manager Simpson testified that his pur-ported reason for distributing this entire four-page docu-ment was to show that "our competition was making tapesin Mexico paying rates like this; and we are trying to sell aproduct manufactured here in competition with thesepeople. If we can't stay competitive, we don't have anybusiness."B. Respondent's Early Responses to theOrganizational CampaignAt all material times, Respondent had a plant rulepublished to its employees in the employees' handbookwhich stated that "no employee shall be allowed to soliciton company property during the time he/she is to beworking."Shelby Elza is a press operator and has been employedby Respondent since October 1972. She became active inthe union campaign and attended meetings, and shecredibly testified that she passed out cards only innonworking areas during nonworking time. Glen Loy isgeneral foreman of the pressing department. Loy testifiedthat he had heard "through word of mouth" that Elza wasinvolved in the campaign. He further testified that no onehad ever told him that Elza had distributed union cardsand literature, and that he didn't know "for sure" she haddone so, but that he "imagined" she had engaged in suchactivity.One day in June or July 1975 at the outset of the unioncampaign, Elza was summoned to Loy's office. Accordingto Elza's credible testimony denied by Loy, Loy told Elzahe knew she was handing out union cards on companypremises and "if I catch you, your ass is out the door."Elza's shift began at 4 p.m., and during her employmentperiod until August 1975 she rode to work with anotheremployee whose shift began at 3 p.m. and who arrived atthe plant about 2:45 p.m. Elza's practice was to wait in theplant cafeteria until the start of her shift.3Sometime inAugust, according to Elza's credible testimony, Loy calledElza into the office and informed her that he didn't want tosee her at the plant premises until 3:45 p.m. When Elzaasked "why,"? Loy replied, "I think you know why."Loy testified that he directed Elza not to come into theplant more than a half hour before her shift began and thathe told her she could wait in the front office area until hershift began; he further testified that the reason for thisdirective was that some employees who were on break inthe cafeteria during that period had complained to him thatElza was upsetting them by soliciting them there in behalfof the Union. Respondent witnesses Estella Kline, Linda: Isabelle Wright had a similar practice.232 CAPITOL RECORDS, INC.Jenkins, Carla Wetzel, and Elizabeth Tintera worked onthe first shift and they testified in effect that Elza hadannoyed them by speaking to them in vulgar fashion inbehalf of the Union, during their breaktime in the cafeteria.These employees were opposed to the Union.Loy's treatment of Elza in keeping her out of thecafeteria before her shift began differs from Respondent'slater reaction respecting group leader Vickie DeHaven (notalleged to be a supervisor) on the day of the election inMay 1976. DeHaven, an active union antagonist, physical-ly assaulted Pat Whitacre in the plant and threw some ofRespondent's antiunion ("Vote No") buttons at her on thatoccasion and said, "eat crow you fucking bitch." WhenWhitacre and several other employees reported the inci-dent, Plant Manager Simpson replied that DeHaven "hasthe right to do and say what she pleases in the plant" andthat "the only thing I can tell you is that anytime you bringin outsiders, whether its the Steelworkers or not, you haveanimosity." 4Kenneth Morrison was Elza's foreman. Morrison testi-fied that he didn't know "for sure" that Elza was active inthe Union, but that he had "suspicions" and had discussedthe matter with General Foreman Loy. Sometime inSeptember 1975, according to Elza's credible testimony,Morrison called Elza into the office and told her he knewshe and employee Paul Flanders were "for the Union" andwere soliciting on the line in its behalf and that "if he couldget enough people together, he would have enough on meto fire me, then." Morrison denied in effect havingdiscussed the Union with Elza. Flanders had givenemployee Leroy Feathers some union literature in thecompany parking lot before their shift one day in August1975. Supervisor Rodney Huff testified he saw Feathers"standing there [in the plant] reading a sheet of whitepaper [the union leaflet]" during working hours later thatday and that he "confiscated" the paper because Featherswas reading on the job.5 During the same period Supervi-sor Jim Ferrell reprimanded Betsy Sager, known byRespondent to be a volunteer union organizer, forreporting 5 minutes late; other employees who arrived evenlater that day were not reprimanded. Ferrell testified thathe purportedly had not been aware of the other employees'lateness.Credible testimony meanwhile also establishes a wide-spread practice of employees selling various items andcollecting for checkpool, Christmas gifts for supervisors,lunches, flowers for sick employees, and United Fundduring working time.C. Herbert Moreland's DischargeMoreland, a truckdriver, was discharged on or aboutAugust 29, 1975, after almost 2 years of employment withRespondent. At the outset of the proceeding Respondentclaimed that it had terminated Moreland for violating the4 I ruled at the hearing that Respondent was not responsible forDeHaven's conduct under agency principles and the General Counsel statedhe was not alleging that Respondent had improperly failed to takeprecautions for Whitacre's physical safety. I did advise the parties, however.that testimony respecting DeHaven was admissible on a disparate treatmentbasis. Upon further consideration I may have been in error respecting theagency ruling. It would be unfair to change that ruling now, and in anyevent the matters involved are cumulative.no-solicitation rule. Later, however, Plant Manager Simp-son testified that he discharged Moreland, not for solicitingduring worktime, but for "lying" about it.Moreland attended a union meeting on August 27, 1975,where he obtained a number of union cards. While onbreak at the warehouse the next day, Moreland asked BettyBonnett and Virginia Anderson6-both also on break atthe time -whether they were interested in the Union; theysaid they were, and he gave each a union card. Accordingto Anderson's and Bonnett's credible testimony, MarthaKelchner, who was also on break at the time, came out ofthe cafeteria with a soft drink and a pack of crackers andapproached Moreland, Bonnett, and Anderson; Kelchnerthen reached over and pulled one of the cards fromMoreland's pocket. Moreland asked Kelchner if she wasinterested in the card. Kelchner said she was, and walkedaway with the card.Kelchner and Shirley Campbell testified that Morelandpurportedly asked Kelchner during working time at thewarehouse on or about August 29 whether Kelchner hadsigned the union card, and Personnel Director Pulleytestified that they reported this to him. Terry Hott andDaniel Brown also testified that Moreland had purportedlysolicited them on working time and Brown also testified hedid not report this to management until after Moreland'sdischarge.Plant Manager Simpson summoned Moreland on Au-gust 29 and he testified that he asked Moreland whetherthe latter had been soliciting during working time and thatMoreland replied he had not. Simpson testified thatPersonnel Director Pulley had determined, after talkingwith Kelchner and Campbell, that Moreland had done so,and that he (Simpson) thereupon told Moreland he had noalternative but to discharge Moreland for "lying." Simpsontestified that he "probably" would not have fired Morelandif Moreland had admitted having solicited during workingtime. Moreland testified that Simpson told him he wasbeing fired for passing out literature and getting cardssigned on his own time.So far as the record shows, Moreland had never beenwarned concerning any purported infraction of rules. Therecord shows that Personnel Director Pulley had merelyreprimanded employee Flonnie Verzich for distributingantiunion literature during working time (after someprounion employees had complained about disparatetreatment in this regard).As indicated above, the foregoing 8(a)( I) and (3) conductwas the subject of an informal settlement agreemententered into by Respondent and the Union on January 3.1976, and approved by the Regional Director on January 6,1976. Respondent's unlawful activity did not cease with thesettlement, as will now be discussed.5 Several weeks before the May 1976 election employee Charles Kermsreceived a copy of the aforementioned "Facts and Fiction" during workingtime from Supervisor Donnie Kuser, and Kerns credibly testified that hethen stopped and read it at the time in Kuser's presence.6 Moreland mistakenly but honestly confused Anderson with MabelWetzel in this connection, as reflected by the trustworthy of testimony ofAnderson and Bonnett.233 DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Respondent's Postsettlement ConductThe Union was apparently not organizing employees inRespondent's accounting department. In January 1976,Glenda Yowell and other employees in that departmentwere advised by their supervisor, Warren Everett, thatRespondent was instituting a new policy respectingsolicitation because, as he told them, "the Union was tryingto get in." Everett went on to instruct these employees thatthey could no longer read any personal materials -catalogues, newspapers, or anything else -at their desksor in their working area during lunch or breaktime unless itwere job related. These employees usually took their lunchand other breaks in their office, and they were thus toldthat henceforth, and contrary to past practice, they couldread nonwork materials only during breaktimes in thecafeteria. However, Yowell credibly testified withoutcontradiction that Plant Manager Simpson's secretarydistributed antiunion literature at least once a week andthat despite the changed rule about reading, Everett ineffect permitted Yowell to read this literature at her desk.Also in January 1976, Betsy Sager and another employ-ee, having completed a particular assignment, askedForeman Jim Ferrell what they should do next. Ferrellreplied, according to Sager's credible testimony, "Youknow, when the Union gets in, you won't have to worrywhat to do. When a person gets done, we will just send youhome ...and you won't have a full week's pay like youhave, now." That same month Ferrell walked by a group ofemployees, including Sager, and he asked Sager if she was"organizing again." Ferrell testified he did not recallwhether or not he had asked Sager this question. A fewdays later in similar circumstances, General Foreman Loyasked Linda Miller whether Miller was organizing again.Loy testified that he did not recall the incident, but that ifhe made the remark he did so "jokingly."One day the following month (February) Sager asked herplate setter to watch her presses while she made a personaltelephone call. Sager credibly testified that this had beenher practice without criticism, during her entire employ-ment period with the Company since October 1973.7Whenshe returned from her call, Loy reprimanded her and toldher that henceforth, and as stated in the employees'handbook, she would need supervisory permission to makesuch calls during working time. Sager explained to Loy thatsomeone had been watching her presses during the call, towhich Loy commented that she would nevertheless have toobtain supervisory permission on such occasions. Loytestified that he had given similar verbal warnings to other7 Employee Angela Robertson also testified to a similar effect respectingher own practice in making calls.8 Brooks and Sonner denied Sloat's testimony, as employee HazelDodson also did in part. Sonner was one of several Respondent witnesseswho testified to the following effect:Q. [By General Counsel] Did you discuss your testimony todaywith anyone from Capitol Records?A. No, sir.Q. No one?A. No, sir.Q. Who told you to come here today?A. I believe it was in August, they asked for volunteers torepresent Capitol. And I voluntereed.employees, but that he couldn't remember to whom. Threedays earlier, Foreman Ferrell had observed Sager (whoworked on the first shift, 8 a.m. -4 p.m.) talking to anotheremployee for a half hour or so in the company parking lotwhereupon he gave her a written warning and instructedher "when [she] clocked out he wanted [her] to hit the doorand get in [her] car and leave the parking lot and not stopand talk to anyone." Ferrell sought to explain thisrestriction on Sager in security terms and ForemanMorrison testified that Respondent had to hire a guard forthe parking lot. This guard was on duty from 6 p.m. until 2a.m. Sager credibly testified that she had never before beenaware of such restriction and that the prior practice hadbeen that "when we docked out, we would go out there andwe would stop and talk and nobody said anything aboutit." Foreman Morrison testified that he was on the secondshift (4 -12 p.m.) at the time and that so far as he knew hewas not aware of any problems in the parking lot at the endof the first shift. Plant Manager Simpson testified in termsof alleviating congestion in the parking lot as the reason fora rule in the employees' handbook that "employees areexpected to leave the plant within a reasonable time afterclocking out."Also in February 1976, according to employee ConnieFrye's trustworthy testimony, Frye was summoned bySupervisor John Busby. Frye was wearing a union buttonat the time, and Busby inquired about the button andasked how Frye felt about the Union. Busby denied havingseen the button or asking her any questions about theUnion. Linda Orndorff was called to corroborate Busby'sdenial. She testified at first that Busby had not asked anyunion questions of Frye but that Busby and Frye had a"long conversation" about the Union on that occasion.Orndorff finally testified that she "really don't recall whatwas said."The Union filed the representation petition on March 1,1976, and, as also stated above, Respondent shortly sent aletter to all its employees encouraging them to identifytheir individual union positions by requesting those "forCapitol and against the Steelworkers" to submit theirnames to Respondent so that "we will then get together...and keep the Steelworkers out." Respondent mean-while purchased "Vote No" buttons. Employee FriedaSloat was a trustworthy witness. During working time onMarch 10, 1976, according to Sloat, Supervisor DottieBrooks passed out these buttons to employees under herand, upon leaving the floor, Brooks gave the box of buttonsto one of her employees, Janet Sonner,8and Sonnercontinued distributing the buttons during working time. AQ. You volunteered?A. I volunteered, yes, sir.Q. Is today the first time you have told anybody about yourtestimony?A. Yes, sir.Q. When you said August, did you mean August of 1976?A. Yes, sir.Q. Who asked you to volunteer?A. There was a paper put on the bulletin board, if you had anyinformation that you thought might be helpful to Capitol, that youcould check with Personnel.Q. Did you then check with somebody in personnel?A. Yes, sir.Q. Who did you speak with?234 CAPITOL RECORDS, INC.box of these buttons was left on a chair at the cafeteriaentrance and Plant Manager Simpson testified that hemade them available in a box outside the injection moldingoffice.One day in March 1976, Betsy Sager and otheremployees observed employee Flonnie Verzich distributingantiunion literature at the timeclock line during worktimeand Verzich gave a leaflet to Foreman Morrison. Sagerinquired of Morrison why Verzich was thus permitted topass out antiunion literature while union proponentscouldn't similarly distribute prounion literature. Morrison9replied "if you think you are being discriminated against,why don't you write your congressman?" Sager andanother employee then complained to Personnel DirectorPulley, and only then, as indicated in the discussion ofMoreland's discharge, did Respondent issue a reprimandto Verzich. Also in March 1976, Supervisor Kathy Boyceobserved employee Mabel Wetzel wearing a prounionbutton. Boyce admittedly asked Wetzel why Wetzel felt aunion was needed and she told Wetzel, according toWetzel's trustworthy testimony, that "I just believe youcould go further [with Respondent] if you would take thosebuttons off." When Wetzel clocked out to attend thepreelection hearing that same month, Boyce asked her whya "fairly intelligent" individual such as Wetzel would "getinvolved with this union thing?" The preceding month(February 1976), employee Allen Grey received a repri-mand arising from a work dispute with another employee.Grey was an honest witness. Supervisor Gene Conley toldGrey on that occasion that Foreman Loy was "pushing"for Grey's discharge and, in the course of that discussion,Conley said to Grey, "you realize that wearing unionbuttons on your jackets ...wasn't going to help [your]cause any."Respondent makes an annual survey to determine thecompetitive nature of wages in the industry paid its ownemployees. In April 1976 Sager asked Foreman Pulley ifthe employees would get a raise in July whether or not theUnion got in. Sager's trustworthy version of Pulley'sresponse, which Pulley denied, was that "he couldn't saywhat we would get if the Union got in; but if it didn't, wewould get our raise sometime in July and it would be asubstantial increase but he wouldn't say how much itwould be." Also that month, Foreman Dennis Bassettadmittedly approached Theresa Russell, an employeeunder him, and inquired why Russell felt some employeesA. Mr. PulleyQ. What did you tell Mr. Pulley?A. I told him that I was willing to help with anything in thecampaign, for Capitol.Q. Did you tell him what information you had?A. No, sir.Q. Are you sure of that?Mr. Rosenberg: Objection, Your Honor.A. Yes. sir.JUDGE WINKLER: The question you are being asked, really is this:You are testifying today about the subject matter of buttons, Right?THE WITNESS: Yes.JUDGE WINKLER: Now, did you discuss this subject matter at thetime you responded to that thing on the bulletin board when you wentto Mr. Pulley, did you tell him about buttons at that time?THE WITNESS: NO, sir, buttons wasn't discussed.JUDGE WINKLER: Have you discussed the subject matter of buttonswith anybody before appearing as a witness in this case today?"think we do need a union." Bassett told Russell he was"curious" and that she did not have to answer. Russell didanswer the question.The representation election was meanwhile scheduled tobe held on May 20, 1976, and it is recalled that about aweek or so before the election Respondent distributed theletter inviting Respondent's interest in the Mexicali BorderProgram. The Company had meanwhile also distributed ahandout concerning promises made by the Union. Aboutthe second week in May 1976, Theresa Russell askedForeman Pulley whether the Company could guaranteecertain items of employment benefits which the Companyin its handout had said the Union could not guarantee.During that conversation, according to Russell's credibletestimony denied by Pulley, Pulley inquired whetherRussell had signed a union card and Russell replied shehad been a volunteer union organizer for some time. Pulleythen said he already knew that and that he also "knew allof the organizers in the plant." Also in May, according tothe credible testimony of Dale Wilt and Mike Plant anddenied by Ferrell, Foreman Ferrell told employees that"the Company was not going to stand for the Union" andthat the employees "would be lucky to get 15 cents perhour with a [union] contract when you know that CapitolRecords would give you anywhere in the neighborhood of50 cents or more." Ferrell is Hazel Sours' supervisor and afamily friend. During a union discussion about a weekbefore the election, according to Sours' credible testimony,Ferrell told Sours, "if the Union gets in, the Company isgoing to say no to everything you people ask for" and that"this came from the front office." Ferrell then suggestedthat Sours should "talk to other people about it." Ferrell'sversion of this conversation is that Sours was attempting toconvince him that she was "for the Company"; Ferrelltestified that "we had some doubts on her part" and that hetold her, "I don't see you wearing any union ["Vote No"]buttons or talking to people for the Company. Well, when Isee the buttons and find out that you have been talking forthe Company, then, I will believe you; and, until then, Iwon't."E. Threats of Plant RemovalForeman Ferrell testified that some four or five employ-ees approached him in the cafeteria about 2 weeks beforethe May 1976 election. According to Ferrell they "wereconcerned with the possibility that the Company wouldTHE WITNESS: No. sir.Dodson also testified on cross-examination by the General Counsel thatshe had volunteered to Pulley that "if he ever needed me that I wasavailable," that she had never discussed her testimony with anyone, and thatshe was called to testify without knowing what the subject matter of hertestimony would be.9 In testifying concerning another subject at the heanng on September20, 1976, Momson testified that no one had ever asked him concerning thematter to which he testified on direct examination on that occasion. Hetestified that he merely saw a copy of the General Counsel's testimony onthe plant bulletin board and that Pulley told him "what the testimony wasagainst me, and that was it."Verzich also testified as a Respondent witness concerning other matterson September 20, 1976. She stated on cross-examination that she had notbeen told what she would testify about or what Respondent would ask heron direct examination.235 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtake steps to move to Mexico" and Ferrell also testifiedthat "there was a rumor to that effect." These employeesasked Ferrell "if it was true that the tape department wasmoving to Mexico because they could make cheaper tapesdown there." Ferrell testified that, in raising the questionabout moving, the employees directed his attention to thefour-page document about the Mexicali Border Programwhich Respondent had recently distributed.Plant Manager Simpson gave a series of three speeches,each speech to small groups of employees but covering theentire plant complement; the first of the series was on April7-8, 1976, and the last about 2 days before the May 20election. Robert Franz is Respondent's corporate directorof personnel and industrial relations, and he testified thathe was present when Simpson delivered an identical speechto some 12 separate groups of employees on April 13-14,1976. Following Simpson's speech to the tape departmenton that occasion Franz made a presentation of graphs andcharts listing wage rates paid by Respondent's tapecompetitors, including one in Mexico. Franz testified thathe showed the Mexican rates "for comparison's sake, only,to know what other employees were paying to get theirtapes assembled across the border." Franz denied saying,and no witnesses testified that he did say, anything at thetime about moving to Mexico or otherwise shutting downthe Winchester tape operation.Simpson and other Respondent witnesses testified that,except for mentioning brain scanners in the last of theseries of speeches a day or so before the election, he did notdeviate from the written text of prepared speeches, that hedid not mention the word "Mexico" in any of the series ofspeeches and that he did not say that Respondent wouldeither move to Mexico or close down if the Union won theelection. Written texts of Simpson's speeches were intro-duced in evidence, and the word "Mexico" does not appearin these texts. Respondent witnesses Dorothy Frye andSara Walker did testify, however, that Simpson did in factsay in one of his speeches that wages were lower in Mexico.I am persuaded and find on the basis of credible testimonyof Carol Sechrist, Linda Robertson, Mary Shelley, FrancesWillingham, Shelby Elza, Renate Lowery, and AliceMillburn that at speeches attended by them, and whilethere may be some confusion about the precise dates of therespective speeches, Simpson did say it would be cheaperto produce cassettes in Mexico and that he mentionedclosing down the plant and that Respondent would ormight consider moving to Mexico if the Union won theelection.F. Craig Sutton's DischargeThe General Counsel alleges that Respondent issued areprimand dated December 22, 1975, to Craig Sutton andterminated him on January 6, 1976, because of his unionactivities and because he had been subpenaed by theGeneral Counsel to testify at the hearing scheduled to beheld on December 18, 1975, on the original complaint inCase 5-CA-7505 (which case was settled, as stated above).Respondent claims it took these actions against Suttonbecause of a course of misconduct including "lying" to asupervisor.Sutton became active in the union organizational drive inAugust 1975; he attended meetings, solicited other employ-ees to join the union, and handed out organizationalmaterials. Although Sutton testified without contradictionthat Foreman Morrison and Supervisor Huff saw himdistribute organizational materials during breaktime in thecafeteria at some unspecified time before Christmas 1975,he also testified that to his knowledge Respondent was notaware of his union activities as of September 30, 1975.Sutton was subpenaed by the General Counsel onDecember 10, 1975, to testify at the hearing on the originalcomplaint scheduled for hearing on December 18, 1975.Sutton told Morrison on December 13 he would be late forwork on December 18 and 19, and that he would be inBerryville (where the original hearing was to be held).Sutton further testified that Morrison approached him inthis connection on or about December 16 and said he(Morrison) thought Sutton was going to his hometown inBraxton County, not to the hearing in Berryville, and thatSutton would have been in "a lot of trouble" had he goneto Berryville without a subpena. Sutton testified that hethen informed Morrison that he did in fact have a subpena.Sutton had two periods of employment with Respondent.The first was in November-December 1974, and the recorddoes not indicate the reason for that separation. He wasnext hired as a probationer in April 1975. The probationperiod is 90 days, and during such probation period theemployee receives a 10-cent hourly increase each 30 days ifhis performance is satisfactory and then receives anadditional increase after 6 months also depending on hisperformance. Sutton did not receive the first monthlyincrease in May because of unsatisfactory "work habits,"as he was admittedly told at the time, and Supervisor Huffalso told Sutton in May that he would have to improve.Sutton's starting hourly wage was $3.03 in April 1975, andhe eventually received increases and his hourly rate was$3.76 at his discharge in January 1976. Sutton testified thathe had a discussion with Supervisor Huff and ForemanMorrison in September or October 1975 concerning ascheduled October raise. At first, Sutton testified in effectthat they suggested to him that he would not receive theraise because he was supporting the Union. Then hetestified that they gave him no reason for withholding thatincrease; then he testified that he could not rememberwhether he was told it was because of a reprimand he hadreceived on September 26, and then he testified they saidnothing about such reprimand.Meanwhile during this period, Sutton was "counseled"(warned) and given reprimands. On September 26, 1975,Sutton received a written reprimand stating in part that hehad been "harassing fellow employees on the job" onSeptember 24 and 25, that fellow employees had repeatedlymade complaints about him, and that his "poor attitudetoward his fellow workers and his supervisor is unexcusableand cannot be tolerated any longer." This reprimandfurther recites that Sutton had also engaged in "horseplay-ing" on September 19 and that "this reprimand is to assurethat the harassment, horseplay, noises, insubordination,and, more importantly, his general attitude improvesimmediately or further disciplinary action up and includingtermination will be taken." Sutton signed a copy of the236 CAPITOL RECORDS, INC.reprimand given him at the time and he testified that hehad not questioned the accuracy of the matters recited inthe reprimand and that to his knowledge, as indicatedabove, Respondent was not then aware of his unionactivity.At a "counseling" session on October 6, 1975, Huff andMorrison again spoke to Sutton about his "work habits,"specifically that his work "was filthy and your [Sutton's]records and your labels were all over the presses" and thathe had taken a break and left the work area "with twopresses down that were ready to start." The presses areautomatic and it was Sutton's job to keep them inoperation at all times. Morrison, 10 days later, once morespoke to Sutton about dirty presses and leaving presses thatwere down. And Sutton finally admitted that, on October20, Huff and Morrison told him that his 6-month raise wasbeing held up because of his "past conduct" and "generalattitude" and that he would be discharged unless hisattitude changed.Sutton testified, as indicated above, that Morrison andHuff had seen him distributing organizational materialssome time before Christmas 1975, but he did not testifythat either supervisor had observed him in such activitiesbefore October 20. Nor does the complaint allege that thereprimands and counseling incidents prior to December 22,1975, were discriminatory.On December 22, 1975, Sutton was given another writtenreprimand entitled "Final Notice," based upon twoincidents, and the reprimand also recited, as Suttonadmitted, that Sutton had received 10 verbal warningsconcerning his work. The first incident, on December 18,involved Sutton "jokingly" (as Sutton described it) grab-bing the wrists of fellow employee Julie Ford and holdingher until she complained he was hurting her. The second,on December 19, involved damage to a chair in an area ofthe plant where Sutton had been working. While investigat-ing that matter, Foreman Loy asked Sutton to identify theindividual who had cut up the chair. Sutton said he did notknow, whereupon Loy accused him of "lying" andremarked "that's one thing we don't like." Sutton was nothimself accused of damaging the chair and although Loymay have thought otherwise, the record does not establishthat Sutton was in fact lying on that occasion. The writtenreprimand given Sutton on December 22 recited that hewould have one last opportunity "to prove" himself.The purported discharge incident occurred on January 6,1976. Sutton testified that he picked up a magazine(National Lampoon) in mechanic Ron Athey's cart in hiswork area and leafed through it for a few seconds andreplaced it; that he later saw Supervisor Huff and Atheylooking at the magazine and laughing; and that when helater observed employee Jerry Sanders leafing through themagazine, he remarked to Sanders in Athey's presence thata particular article in the magazine would be a good one toread. Athey, a Respondent witness, testified in effect thathe did not see anyone reading the magazine on thatoccasion. 'A few minutes later, Foreman Morrison called Suttoninto the office and asked if Sutton had been showing10 Athey testified at first that he could not remember whether themagazine was in his cart when he returned from his first break that day;later he testified that it was not there.printed literature on the line. Sutton said he had not,whereupon Morrison said "you're fired ...for lying tome." Sutton returned to the plant for his termination checka few days later, on which occasion Personnel ManagerPulley inquired what had happened and Sutton told him.Pulley thereupon told Sutton that, in applying for jobselsewhere, he should state he had quit and that he (Pulley)would answer inquiries about Sutton to a like effect.G. Procedural MattersAt the end of the hearing, the General Counsel sought toamend the consolidated complaint by adding an allegationthat Respondent had discriminatorily transferred MabelWetzel on April 7, 1976. During cross-examination ofRespondent's witness, Kathy Boyce, whom Wetzel hadmentioned in her testimony, I inquired under whichallegation the Wetzel transfer was being litigated. Unioncounsel replied it was under an objection in the representa-tion case that the "Company harassed and intimidated thein-plant organizing committee ...." I thereupon advisedthe parties that I would not permit litigation of anallegation of discriminatory transfer in an objections case.Cf. Times Square Stores Corporation, 79 NLRB 361, 364-366 (1948). I then inquired of the General Counsel whetherthe complaint covered the transfer matter, and he replied itdid not. I consequently ruled that further examination onsuch matter was beyond the scope of this consolidatedproceeding. Counsel for the Union thereupon stated thathe had tried, but without success, to have the GeneralCounsel move to amend the complaint. At this point, theGeneral Counsel said that such a motion might be"forthcoming." But he made no motion to amend at thattime, and I reiterated my ruling. Respondent proceededwith its case and when all parties finally rested, the GeneralCounsel made his motion to amend. I denied the motion.The General Counsel, in his brief, renews in effect hismotion to amend. My ruling is the same, for at the time themotion was made at the hearing I was not satisfied that thematter had been fully litigated, particularly in a situationwhere the General Counsel had earlier advised the otherparties that the matter was not covered by the complaintand I had also earlier ruled that the matter was notproperly an issue in this case.The next procedural matter was raised at the hearing byRespondent and argued further in its brief. At the end ofthe hearing and after all parties had rested, Respondentmoved that I disqualify myself "for the reason that he [theAdministrative Law Judge] cannot hand down an impar-tial decision because of the manner, method, time andpurpose intended when examining the General Counsel'switnesses and the Respondent's witnesses." I denied themotion and now deny it again. The most difficult problemin deciding these cases, at least in my opinion, is resolvingcredibility conflicts. Often, however, not until respondentsput in their cases does one know which specific evidentiaryitems are being controverted. The situation is also some-what different respecting General Counsel witnesses byreason of the fact that such witnesses have executed237 DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffidavits during the investigation of the case and theGeneral Counsel turns over all such affidavits to Respon-dent's counsel, as was done in this case, for purposes of thelatter's cross-examination. When a trier of fact doesquestion a witness to test his recollection and credibility, itis not to impeach the witness but to enable that witness toassist the trier of fact in deciding whether the witness istrustworthy. "That some of the evidence elicited in thismanner was not favorable to the intervenor does notnecessarily indicate bias on the part of the Examiner."Jefferson Electric Co. v. N.LR.B., 102 F.2d 949-955 (C.A.7, 1939); cf. N.L.R.B. v. Dinion Coil Company, Inc., 201F.2d 484, 486-490 (C.A. 2, 1952). If anything further needbe said on this matter, it is best left to the Board in theevent of its review of this entire record.H. Concluding FindingsWhatever rights an employer enjoys to oppose a unionand to advise its employees of its views, the Act hardlypermits it to solicit employees to come forward andidentify themselves as opposed to a union so that they andthe employer can then "get together and encourageeveryone to vote NO and keep the Steelworkers out"(Simpson's letter of March 4, 1976). An employer may nomore "get together" with employees to keep out a unionthan he may to assist them in organizing one. Nor may anemployer tell its employees we will know you are "for theCompany" by your wearing the Company's "Vote No"buttons and by our finding out "you have been talking forthe Company" (Ferrell-Sours). And an employer, asRespondent did on March 19, 1976, may not single outprounion employees for warnings "of disciplinary action,including discharge ...if you violate plant rules orregulations." Greenfield Manufacturing Company, a Divisionof Kellwood Company, 199 NLRB 756 (1972); Carolina SteelCorporation, 225 NLRB 20 (1976). Nor may an employer,as Simpson did in the April 1976 speech, threaten to closedown and move in the event of a union strike, asRespondent clearly implied it had done in the "CapitolPlant at Scranton, Pennsylvania." Cf. N.LR.B. v. GisselPacking Co., Inc., 395 U.S. 575, 618, 619 (1969). And thenext month Respondent distributed the letter it hadreceived concerning the Mexcali Border Program which, inthe context of Respondent's statements and other activi-ties, I find to be a clear, albeit implied, threat to move or toconsider moving in the event of a union victory at the polls.Foreman Ferrell admitted there had been a "rumor" about"the possibility that the Company would take steps tomove to Mexico" and that employees showed him theMexicali document in questioning him about the rumor.And then there was Supervisor Everett's announcedchange of solicitation rules in January 1976 because, as heexplained to the employees, "the Union was trying to getin."The foregoing egregious conduct by Respondent is basedon uncontroverted evidence and followed Respondent'sentry into the January 1976 settlement agreement. Uponthe entire record, I conclude that Respondent violatedSection 8(a)(1) of the Act by coercively interrogatingemployees concerning union activities and sentiments(Ferrell-Sager; Loy-Miller; Busby-Frye, Boyce-Wetzel;Bassett-Russell; Pulley-Russell; Simpson's letter of March4, 1976); in view of the totality of Respondent's coerciveconduct, the finding of unlawfulness as to some instancesof interrogation is not mitigated by the fact that some ofthese incidents may have occurred in an otherwise friendlyatmosphere. Cf. Greenfield Manufacturing Company, supra.The record also establishes unlawful threats by Respon-dent (Simpson's statements about moving and shuttingdown; Simpson's distribution of the Mexicali BorderProgram document; Loy's statement to Elza that "your assis out the door" if he caught her handing out cards oncompany premises, particularly when he did not know "forsure" she had done so; Morrison's threat to fire Elza forallegedly soliciting "on the line" even though he too wasnot "sure" and only suspected she was active in the Union,and the fact was that she had passed out cards only innonworking areas during nonworking time; Ferrell'sstatement to Sager that employees would suffer loss of timeand wages should a union "get in"; Boyce's statement toWetzel that Wetzel would have a better opportunity foradvancement if she removed her union button; Conley'sstatement to Grey that Grey's employment security wouldnot be helped by wearing a union button; Pulley'sstatement to Sager that employees would get a substantialincrease if the Union did not get in; Ferrell's statement toemployees, including Wilt and Plant, that Respondentwould "[not] stand for the Union" and employees wouldget a much larger increase without a union. Ferrell alsoindicated the futility of a union by telling Sours thatRespondent would say "no" to all union requests, andRespondent also violated Feathers' rights by confiscatingthe latter's union literature. Cf. N.L.R.B. v. Elias BrothersBig Boy, Inc., 325 F.2d 360, 364-365 (C.A. 6, 1963).Respondent also conveyed the impression of surveillanceof employees' union activities (Loy as to Elza andFlanders; Pulley telling Russell he "knew all of theorganizers in the plant").While, in some circumstances, an employer may beentitled to engage in antiunion distribution during workingtime even though it prohibits similar activity by prounionadvocates, Respondent may not in any circumstancesextend such disparate entitlement to rank-and-file oppo-nents of the Union and it may not solicit rank-and-fileemployees to identify themselves to Pulley or Simpson tojoin forces with Respondent in opposing the Union. Cf.N.L.R.B. v. United Steelworkers of America, CIO, 357 U.S.357 (1958). In addition to Simpson's letter of March 4,1976, soliciting employees to come in and make commoncause with Respondent in keeping out the Steelworkers,Respondent further violated the statutory stricture byBrooks' giving "vote no" buttons to Sonner to distributeand by Ferrell suggesting that Sours tell other employeesthat Respondent would say "no" to all proposals the Unionwould make. In the circumstances of this case, includingSimpson's letter of March 4, 1976, Brooks' distribution of"Vote No" buttons and her giving the buttons to Sonnerfor distribution, Boyce's telling Wetzel the latter would gofurther if she removed the union button, Conley's tellingGrey that wearing union buttons would not help him, andFerrell's telling Sours that Ferrell would know the latterwas for the Company if she wore "Vote No" buttons and238 CAPITOL RECORDS, INC.spoke to fellow employees in behalf of the Company, I alsofind that Respondent also violated the Act by itselfdistributing the buttons and otherwise making themavailable to employees. Cf. Mclndustries, Inc., 224 NLRB1298 (1976).Respondent further violated the Act by other disparatetreatment. Thus, Feathers was not permitted to read aunion pamphlet during working time and Huff confiscatedit, whereas Kuser allowed Kerns to read Respondent's"Fact and Fiction" on the work floor; " Sonner distributed"Vote No" buttons during working hours, while unionadvocates were denied a similar privilege; Everett allowedYowell to read Respondent's antiunion literature at herdesk despite a changed rule that prohibited anything to beread there; Loy prohibited Elza from the cafeteria beforeher shift began for purportedly "upsetting" employees bysoliciting in vulgar language in behalf of the Unionwhereas Simpson condoned DeHaven's antiunion assaultand gross vulgarity against Whitacre.The record establishes, as found above, that Respondentapplied its no-solicitation rule in disparate fashion, andRespondent clearly violated the Act by prohibiting Elzafrom soliciting in the cafeteria before the start of her shift.All other types of solicitation and collections took place inthe cafeteria, and the only reason Respondent took awaythis long-established privilege from her was, I find, tocurtail her prounion solicitation. Further discussion isunnecessary to find, as I do, that Respondent also changedand curtailed Sager's longstanding telephone and parkinglot privileges and practices because of her active union roleand for no other reason.Now for the discharge cases. As to Moreland, I find nocredible evidence that he engaged in union activity duringhis working time or during the working time of employeeswith whom he discussed union matters. His activities werewholly protected under the Act; and even assumingarguendo that Respondent believed otherwise, his dis-charge was unlawful. N.LR.B. v. Burnup & Sims, Inc., 379U.S. 21 (1964). Moreover, and in addition to the fact ofshifting reasons asserted by Respondent and even ifMoreland had engaged in the activities ascribed to him byRespondent, his discharge would nonetheless be unlawfulin view of the disparate and discriminatory mannerdescribed above, in which Respondent administered its no-solicitation rule.The General Counsel's case respecting Sutton is princi-pally that Respondent is strongly antiunion, that Morrison(who fired Sutton) was himself involved in various otherunfair labor practices, that Sutton was an active supporterof the Union, that Respondent was aware of Sutton'sprominent union role at least by December 22, 1975, andthat Respondent knew he had been lately subpenaed totestify in a Board proceeding, and that it is inconceivableto believe that Sutton was precipitously discharged for thereason claimed by Respondent. The General Counsel thusasserts that Respondent's claimed explanation is groun-dless and at best pretextuous and that Respondentdischarged Sutton in order to chill employee desires forunionization. The General Counsel further urges that the" Respondent did not prohibit employees from keeping catalogs andother personal papers in work areas, so far as actual practice is concerned.December 22 reprimand was designed "to set the stage" forSutton's eventual discharge on January 6, 1976.Timing, animus, and knowledge of an employee's activeunion role are important circumstantial factors and raise asuspicion of discrimination. They are not decisive, how-ever, and Sutton's employment history was hardly that of a"model" employee, as the General Counsel concedes. Onthe entire record, and not without doubt in the matter, I donot find that the evidence preponderantly establishes thatRespondent reprimanded Sutton on December 22 in orderto set him up for discharge and that Respondent thendischarged him for the reasons alleged by the GeneralCounsel. I shall therefore recommended that the allega-tions as to Sutton be dismissed.There remains the matter of union Objections 1, 3, 4, 12,and 13 in the representation case. As stated by theRegional Director in his report on the objections on July23, 1976, the critical period for objections began runningon March 1, 1976, when the petition in that case was filed.Respondent's activities during this critical election periodhave been detailed above, and repetition is unnecessary. Iaccordingly find that the record establishes the Union'sobjections,t2and I shall recommend that the election ofMay 20, 1976, be set aside and a second electionconducted.CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent has violated Section 8(a)(1) of the Actby coercively interrogating employees concerning unionmatters; threatening shutdown and removal for unionreasons; threatening discharge, wage loss, and othereconomic reprisals for union activities, advising employeesthey would fare better without a union; disparatelyapplying and changing no-solicitation and no-distributionrules on the basis of union considerations, even innonworking areas or during nonworking time; conveyingthe impression of surveillance of union activities; solicitingemployees to identify themselves to Respondent for thepurpose of getting together with Respondent in opposingthe Union; distributing and otherwise making antiunionbuttons available to employees; confiscating union litera-ture; singling out and otherwise harassing volunteer unionorganizers with threats of discipline and discharge; tellingemployees that Respondent would reject all union propos-als should employees select the Union as their bargainingrepresentative; withdrawing preshift cafeteria privilegesfrom employees for union considerations.4. Respondent violated Section 8(aXl) and (3) bydischarging Herbert Moreland and by discriminatorilyimposing parking lot and telephone restrictions on BetsySager.5. The foregoing unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.12 In sustaining Objection 13, I do not rely on the Wetzel transfer, forreasons stated above.239 DECISIONS OF NATIONAL LABOR RELATIONS BOARD6. Respondent did not violate the Act by reprimandingCraig Sutton on December 22, 1975, and by discharginghim in January 1976.7. Objections 1, 3, 4, 12, and 13 are established in Case5-RC-9624 and such conduct by Respondent (Employerin the "RC" case) warrants setting aside the election ofMay 20, 1976.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(l) and (3) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action in order to effectuatethe policies of the Act. Backpay computations are to bemade in accordance with F. W. Woolworth Company, 90NLRB 289 (1950), and with interest as prescribed in IsisPlumbing & Heating Co., 138 NLRB 716 (1962). Needlessto say, Moreland's backpay shall be reduced by anyamount received by him in the settlement agreement. Inview of the gross interference with employees' organiza-tional rights, including Simpson's letter to all employees onMarch 4, 1976, and his distribution of the letter as to theMexicali Border Program, it will also be required thatRespondent mail copies of the attached Notice to all of itsemployees, and that for a period of a year it provide theUnion with reasonable access to plant bulletin boards forthe posting of union notices, bulletins and other organiza-tional literature. Cf. Heck's Inc., 191 NLRB 886 (1971)(and cases cited therein). enfd. sub nom. Food StoreEmployees Union, Local No. 347, Amalgamated's MeatCutters and Butcher Workmen of North America, AFL-CIO,476 F.2d 546 (C.A.D.C., 1973).This case involves substantial violations of the Act,including serious misconduct following settlement of theoriginal complaint in January 1976. As indicated above,some of this serious misconduct is uncontroverted and isbased on Respondent's own documents. Believing that aTiidee'3remedy should be considered in these circum-stances, I requested the parties to discuss that assessment-of-costs remedy in their briefs. However warranted I mighthave deemed such remedy in the instant case, I shall notconsider it further in view of the Board's recent holdingand discussion of the matter in Kings Terrace NursingHome and Health Facility, 227 NLRB 251 (1976).Upon the foregoing findings, conclusions, and the entirerecord and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER 14Capitol Records, Inc., Kernstown, Virginia, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Coercively interrogating employees concerning unionmatters or organizational activities.11 Ttidee Productrs, Inc., 194 NLRB 1234, 1236-37 (1972).14 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(b) Joining with employees, or soliciting employees toidentify themselves and to join with Respondent, inopposing the Union (United Steelworkers of America,AFL-CIO, CLC).(c) Creating the impression of, or engaging in, surveil-lance of union activities.(d) Confiscating union materials or prohibiting employ-ees from retaining such materials in working areas.(e) Distributing and making antiunion buttons availableto employees.(f) Withdrawing, for discriminatory reasons, preshiftcafeteria privileges for union reasons less than 1-1/4 hoursbefore the employee's shift begins.(g) Telling employees it would reject all union proposals.(h) Advising employees they would have better jobopportunities and greater wage increases without a union.(i) Imposing telephone and parking lot restrictions forunion reasons.(j) Prohibiting union solicitation and distribution innonworking areas or during nonworking time.(k) Discriminatorily or disparately applying no-solicita-tion and no-distribution rules on a union basis.(1) Threatening to shut down and move the plant forunion reasons.(m) Discharging and threatening to discharge employeesand to take other reprisal for union reasons.(n) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights under the Act.2. Take the following affirmative action:(a) Offer reinstatement to Herbert Moreland to hisformer job or, if that job no longer exists, to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges, and make him whole as set forthin "The Remedy" section above, for any loss of earningssuffered as a result of the discrimination against him.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due and theright of reinstatement under the terms of this Order.(c) Grant to the Union (Steelworkers) and its representa-tives upon the Union's request, reasonable access for a 1-year period to its bulletin boards and all places wherenotices to employees are customarily posted.(d) Post at its plant and at its local warehouse facilities inKernstown, Virginia, copies of the attached notice marked"Appendix," and mail a copy thereof to each of itsemployees.is Copies of said notice, on forms provided bythe Regional Director for Region 5 of the Board, afterbeing duly signed by Respondent, shall be posted by itimmediately upon receipt thereof, and be maintained for60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by'5 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."240 CAPITOL RECORDS, INC.Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 5, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.IT IS FURTHER RECOMMENDED that the election of May 20,1976, in Case 5-RC-9624 be set aside and that the matterbe remanded to the Regional Director for Region 5 for thepurpose of conducting another election when he deemsthat the circumstances permit the free choice of abargaining representative.241